Name: 2006/402/EC: Commission Decision of 9 February 2006 establishing the Community Eco-label working plan (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  marketing;  environmental policy;  politics and public safety
 Date Published: 2008-11-15; 2006-06-14

 14.6.2006 EN Official Journal of the European Union L 162/78 COMMISSION DECISION of 9 February 2006 establishing the Community Eco-label working plan (Text with EEA relevance) (2006/402/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community Eco-label award scheme (1), and in particular Article 5 thereof, Whereas: (1) Regulation (EC) No 1980/2000 provides that the Commission is to establish a Community Eco-label working plan. (2) The working plan should include a strategy for the development of the scheme, setting out objectives for environmental improvement and market penetration, a non-exhaustive list of product groups which should be considered as priorities for Community action, and plans for co-ordination and co-operation between the Community scheme and other Eco-label award schemes in Member States. (3) Furthermore the working plan should provide measures for the implementation of the strategy and include the planned financing of the scheme. (4) The revised working plan should be drafted on the basis of the experience gained during the implementation of the first Community Eco-label working plan (2). (5) The working plan should be reviewed periodically. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee set up pursuant to Article 17 of Regulation (EC) No 1980/2000. HAS ADOPTED THIS DECISION: Article 1 The revised Community Eco-label working plan for the period from 1 January 2005 to 31 December 2007, set out in the Annex, is adopted. Article 2 A review of the working plan shall be initiated before 31 December 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 February 2006. For the Commission Stravros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 7, 11.1.2002, p. 28. ANNEX COMMUNITY ECO-LABEL WORKING PLAN INTRODUCTION The Community Eco-label was introduced in 1992 to encourage businesses to develop goods and services with a reduced environmental impact throughout their whole life-cycle and to provide consumers with better information about these impacts. The Community Eco-label scheme is part of a broader strategy aimed at promoting sustainable production and consumption. This aim can be achieved in the context of a framework for an integrated life-cycle oriented product policy, as indicated in the Sixth Environmental Action Programme (6EAP). The key objectives are to ensure a high level of protection and to break the link between environmental pressures and economic growth, thus working in the framework of the European Unions Lisbon Strategy of Economic and Social Renewal (2000) (1) and Sustainable Development Strategy (Gothenburg, 2001) (2). More specifically, the Communication on Integrated Product Policy (3) (IPP) proposes a new strategy to strengthen and refocus product-related environmental policies and develop the market for greener products. The Community Eco-label is one of the tools that can help to reach this aim. Within the Eco-label Scheme there is considerable information and expertise on product policy based on life-cycle thinking which should be made available to stakeholders involved in further developing the Integrated Product Policy approach. In the framework of the shift towards sustainable consumption and production, the new public procurement Directives (4) integrating environmental considerations into public procurement and the recently published Handbook on Environmental Public Procurement open new opportunities for the Community Eco-label. While public purchasers may not explicitly demand products and services bearing the Community Eco-label in their tenders, the new directives offer possibilities to use criteria set out by the Scheme or equivalent when defining performance-based or functional environmental requirements. This should encourage public authorities to take the political decision to green their purchasing via the Community Eco-label and its criteria or other equivalent schemes, which provide a strong product information basis. The Community Eco-label also interrelates with a wide variety of instruments aiming at cleaner production, development and use of environmental technologies. Its structures, procedures and knowledge are recognised as a strong starting point for designing the implementing measures for the proposed directive on the Eco-design of Energy-using Products. A priority field of activities under the Environmental Technologies Action Plan (ETAP), namely design and implementation of performance targets, includes exploring the relationship between the concept of performance targets and the environmental performance of goods and services addressed by EU initiatives like the Community Eco-label. Enlargement, with 10 New Member States in May 2004, has created new conditions for the development of the Community Eco-label and for contributing to the field of environmental communication and awareness-raising. A clear, pan-European Eco-label like the Flower, could make it much easier for consumers to buy green across Europe, while it also helps their understanding of Type I labelling. Well designed, market-based environmental labelling schemes will remain attractive to consumers because of their immediacy and simplicity and because they ensure better and more accessible information on the environment for citizens. They are also business-friendly because they act as product enhancers that offer marketing advantages at the point of sale, if they are developed in partnership with manufacturers and come at a reasonable cost for enterprises. It is clear that the Community Eco-label has not yet achieved satisfactory market penetration. It is now in a better situation than before, with a continuously widening range of product groups (including both goods and services) and with new applications coming in steadily, nevertheless it is clear that the scheme has to be revised if it is to properly achieve its original aims and in particular its active take-up by the business community. In view of the revision of the Community Eco-label Scheme an evaluation study is being carried out assessing its overall effectiveness in reducing negative environmental impacts. The Schemes contribution to sustainable consumption and production will be assessed, and proposals will be made on how, through its revision, it should best meet the challenge of promoting sustainable development in Europe, as well as making it more attractive to economic operators and in particular to SMEs. This working plan should fully support the evaluation of the Scheme and its revision while not prejudicing in any way the possibility for making any changes to the Eco-label Scheme when the Regulation is revised. The fundamental aim of this revised working plan is, therefore, to build on the lessons and experience obtained from the functioning of the Eco-label scheme and lay down the programme of work for the next three years aiming at the following:  Make the Community Eco-label a more successful and effective instrument for improving the environmental quality of goods and services.  The revised working plan should also focus on supporting the currently on-going evaluation of the Eco-label Scheme and the upcoming revision of the Regulation.  Continue the contribution to making consumption more sustainable, and to the policy objectives set out in the Communitys Sustainable Development Strategy and the Sixth Environmental Action Programme.  Make the most effective use of the resources allocated to the scheme by the Commission, the Member States and the members of the European Union Eco-Labelling Board (EUEB) (5). STRATEGY FOR THE DEVELOPMENT OF THE SCHEME 2005-2007 1. Policy and strategy towards the revision of the Eco-label Regulation The Community Eco-label is continually developing and adapting its long-term policy and strategy. It needs to be closely integrated with the ongoing discussions and the work for the implementation of the EU Integrated Product Policy Communication and also with other legislative instruments under development, such as the proposed directive on the Eco-design of Energy-using Products (EuP), the 92/75/EEC Framework Directive for domestic appliances and the Energy Star Council Decision for office equipment, the implementation of ETAP, the Sixth Environmental Action Programme and Communitys Sustainable Development Strategy. The Community Eco-label also needs to follow closely the wider developments in product eco-labelling, as well as ethical, quality and health labels, by also ensuring an appropriate involvement of the different scientific committees in order to further improve the scientific basis of the ecological criteria. Equally important are the developments in the field of Environmental Management Systems, in particular with respect to the Community Eco-Management and Audit Scheme (EMAS). In order to manage more effectively the various related discussions and information flows, both within the Scheme and with respect to external forums, and to prepare and lead the debate on the future of the Scheme, an active Policy Management Group was set up in the first Eco-label working plan. It has delivered a very valuable contribution to the future policy and strategy of the Scheme, by addressing the issues of integration with other environmental policies, synergies with other information instruments and a wide range of long term policy issues. It has clearly identified the main challenges that the Scheme is facing at the moment and has contributed to the discussion by developing a variety of ideas about the evaluation and the revision of the Scheme. These ideas should be fed into the discussions on the revision of the Scheme where meetings involving stakeholders should be considered a priority. Objective It should be a priority of the EUEB, Member States and the Commission to develop and adapt the long-term policy and strategy of the Eco-label Scheme in the light of the upcoming revision of the Regulation. They should also contribute to the integration of the Eco-label in the various policy developments taking place in relation to sustainable consumption (such as IPP, EuP, Green Public Procurement, wider labelling, reduced taxation for green products, ETAP, etc.). Actions The EUEB, Member States and the Commission should make it a priority to input into the evaluation and revision of the Eco-label Scheme in order to help develop and adapt its long-term policy and strategy. This input should come in the form of dedicated meetings, investigations and mobilisation of expertise following the publication of the results of the study. 2. Objectives for environmental improvement and market penetration The objectives for environmental improvement and market penetration will be set out in the light of the revision of the scheme. They will aim in particular: (a) to widen the number of markets potentially open to eco-labelled products by progressively expanding the range of Eco-label product groups and make it more attractive to manufacturers; (b) within each of these markets/product groups, to increase significantly the visibility of the Eco-label (i.e. the number of eco-labelled products on the market); (c) to consider the overall environmental benefits of the scheme and its contribution in making consumption more sustainable; (d) to further build on the potential synergies between Community Eco-label and EMAS. (a) Product group development Currently criteria have been adopted for 23 product groups: tissue paper, dishwashers, soil improvers, bed mattresses, indoor paints and varnishes, footwear, textile products, personal computers, laundry detergents, detergents for dishwashers, copying paper, light bulbs, portable computers, refrigerators, washing-machines, all purpose and sanitary cleaners, hand dishwashing detergents, televisions, hard floor covering, vacuum cleaners, tourist accommodation service, camp-site service, and lubricants. A variety of conditions need to be met in order for a product group to be considered as a priority for the Community Eco-label. Article 2(2) of Regulation (EC) No 1980/2000 in particular expresses some key requirements concerning its suitability for eco-labelling. The product must be significant in terms of the internal market and be sold for final consumption or use. It must involve significant environmental impacts that can be positively influenced by consumer choice, and manufacturers and retailers must be willing to put the Eco-label on their products. On the basis of a check-list of questions provided in the first working plan, a prioritisation study (6) was carried out and the resulting prioritised product group list is presented in Appendix 1. In the light of the revision of the scheme, the EUEB and Member States should continue to develop the methodology for the prioritisation of product groups on the basis of the study and according to the recommendations for further work and improvements published in the study results. They should also extend the evaluation of the environmental benefits and marketing perspectives of the candidate product groups. The special requirements for assessing the degree of priority for services must also be further analysed. The improved methodology should provide an objective way of prioritising product groups for goods and services. It should also take into consideration whether a given good or service has a clear relationship with existing product groups. An ad-hoc management group should be set up to objectively and transparently specify which should be the top priority product groups. The work done on product group development, however, should not prejudice the possibility for making changes to how product groups are dealt with in the revision of the Eco-label Scheme. Objectives In the light of the revision of the scheme, establish a set of product groups which forms a sufficiently complete and manageable range of products to attract retailers, manufacturers, including SMEs and consumers. Make the best use of the resources allocated to product group development by focusing attention on those product groups which are the most suitable for the Community Eco-label. Within five years, the number of established product groups should increase to between 30 and 35. Actions The priority product group list should be updated regularly, following consultation with the EUEB. On the occasion of the revision of each product group, its priority should be reassessed by the EUEB. Taking into account the prioritisation study carried out during the previous working plan Competent Bodies and the EUEB should continue to improve the prioritisation methodology, in particular seeking to develop an appropriate weighting of the prioritisation questions in the study. Amongst other factors this should take into account of the success or failure of the established product groups, the environmental benefits deriving from the candidate product groups and the special requirements for assessing the degree of priority for services, in the light of the results and orientations coming out from the ongoing evaluation of the scheme. The Commission, the EUEB and the Member States should, in addition to carrying out the necessary revisions, aim to establish two new product groups every year. The duration of validity of product group criteria should in general be set at four to five years (although this period may be adapted on a case-by-case basis). An ad-hoc management group of the EUEB should be established to meet once a year in order to recommend which are the top priority product groups and to advise the timetable for product group revisions. The group will also establish a methodology for defining the urgency of criteria revision based on the technical developments in the relevant fields. The development of new product groups, however, should not prejudice the need to dedicate time and resources to inputting into the process of the revision of the Eco-label scheme. (b) Market penetration, visibility and consumer awareness There are four parameters for measuring the visibility of the Eco-label:  companies: the number of companies awarded the Eco-label  products: the number of products for which these companies have the Eco-label  articles: the number of articles of these products marketed bearing the Eco-label  values: the ex-factory sales value of these articles Currently (May 2005) there are over 250 companies that use the Community Eco-label (compared with 87 in August 2001), on several hundreds of their products. Textiles, indoor paints and varnishes, and tourist accommodation service are the most successful product groups in terms of the number of applicants. The distribution of Community Eco-label holders and their products over the European Union and the European Economic Area is still fairly uneven but shows a much better and more balanced coverage of products compared with the past. The number of Community Eco-label articles sold in 2004 is estimated to be around 400 million (compared with 54 million in 2001), with an ex-factory sales value estimated at EUR 700 million compared with EUR 114 million in 2001. In terms of actual market penetration, Community Eco-labelled products are however still relatively insignificant, currently still accounting for far less than 1 % of the total market for the different product groups. The main objective of the scheme should be to improve significantly its attractiveness to economic actors as well as to increase considerably the number of labelled products in order to make the Eco-label visible on the market and increase its environmental impact. At the same time, it should aim to continuously reinforce this visibility so as to move towards the full theoretical potential for market penetration of the Eco-label, which generally lies between 5 % and 25 % of the overall market (depending on the product group in question and the selectivity of its related Eco-label criteria). In this respect, the Eco-label Competent Bodies should continue identifying target product groups in each Member State. An integrated marketing strategy could significantly improve consumer orientation and market attractiveness, as the European Flower Week of October 2004 has successfully proven. The experience gained shows that the demand side has to be more proactively considered and the recent experience of the European Flower Week 2004 shows that a combined supply-demand strategy could make the difference. It is very important to promote the recognition of the Community Eco-label within all Member States and to motivate companies to apply for it and to emphasise the practical benefits that they can gain from it. The need for a common consumer survey methodology has arisen from the work of marketing management group throughout the implementation of the first working plan. Surveys need to be undertaken to monitor the degree of recognition and to follow the development of consumer awareness. It will be important to promote the recognition of the Community Eco-label in all Member States and at the same time to share experiences in the implementation of the Eco-label between the old and new Member States. A series of brochures, explaining the aims and meaning of the Eco-label for specific product groups, are being prepared by the Commission to accompany Eco-labelled products as they are sold to the consumer. A variety of brochures aiming at providing producers and retailers with information on the leading product group criteria have also been developed (general, textile products, footwear, laundry detergents, paints and varnishes). This material should be further improved and distributed systematically by the members of the EUEB. In order to optimise the use of marketing resources Member States should work in co-operation with producers with the aim of organising common marketing campaigns in their countries. Objectives Annual increase of at least 50 % of the value and/or number of Eco-labelled articles. Achieve before the end of the working plan a minimum level of visibility in all the Member States, including a methodology on how to measure it in a cost-effective way. All relevant manufacturers and retailers should be aware of the Community Eco-label and in the long-term, more than half of European consumers should recognise the Community Eco-label logo as a label of environmental excellence. Actions Before the end of the first year of the implementation of this working plan the Marketing Management group, with input from the Member States, should make recommendations on how Market penetration, visibility and consumer awareness can be measured and on what the target levels of such awareness should be, taking into consideration the experienced gained from the Flower Week campaign of 2004. The EUEB should improve the reporting mechanisms already in place to establish annual statistics for tracking this market penetration for the different product groups. The EUEB, Member States and the Commission should promote the Community Eco-label in order to reach the agreed targets. In particular, retailers and public procurement officers (see below) should be targeted. These actions should be reported (and information on them exchanged) during the EUEB meetings at least once a year. In parallel, feedback from stakeholders should be systematically sought and taken into account. To this end each Member State should develop a marketing strategy which should include the relevant activities in order of priority. Alliances with all interested parties (including NGOs, producers, consumer organisations and retailers) must be built up, as appropriate, in order to increase the knowledge of the scheme in these organisations and encourage marketing of the Flower through their contact networks. The EUEB, Member States and the Commission should promote the sharing of experiences in the implementation of the Eco-label between the old and new Member States e.g. in the form of organised tutoring sessions. See also joint promotional actions (sections 4b and 5) (c) Environmental benefits The overall objective of the Eco-label is to promote products which have the potential to reduce negative environmental impacts, on the basis of scientific evidence and in line with Article 1(4) of the Eco-label Regulation (Regulation (EC) No 1980/2000), as compared with the other products in the same product group, thus contributing to the efficient use of resources and a high level of environmental protection. In doing so it contributes to making consumption more sustainable, and to the policy objectives set out in the Communitys Sustainable Development Strategy (for example in the fields of climate change, resource efficiency and eco-toxicity), the Sixth Environmental Action Programme, and the Communication on Integrated Product Policy. Previous studies and reports have shown that the specific environmental benefits of Eco-labels are difficult to calculate due to the difficulty of isolating and measuring these from environmental benefits achieved via other environmental measures. Whereas direct benefits relate mainly to the environmental savings that could be gained if the market share of eco-labelled products were to increase, indirect benefits take account of other positive effects the Eco-label has had, and could potentially have, in the future. The recently completed study on the Direct and Indirect Benefits of the Community Eco-label shows that with a 20 % increase of its market uptake the Community Eco-label could achieve significant savings through its indirect benefits, potentially working as one of the more cost-effective instruments for reducing emissions of CO2 compared with a basket of other policy and programme activities. Public procurement accounts for approximately 16 % (7) of total EU GDP and purchasers in companies and other governmental and non-governmental organisations should be encouraged more systematically to use Eco-label criteria or equivalent in their calls for tender. The recently published Handbook on Environmental Public Procurement contributes significantly in this direction. The awareness of purchasers is, however, not yet high enough to have significant effects on the market. Thus, one specific objective should be to increase in particular public purchaser demand for green products over the next three years. Measures to increase such demand should be explored. Objectives Enhance sustainable consumption and reinforce the policy objectives set out in the Communitys Sustainable Development Strategy, the Sixth Environmental Action Programme and the Communication on IPP. Public procurement officers should be informed as soon as possible of the possibilities of using the Community Eco-label criteria or equivalent in their calls for tenders. Actions The EUEB should continue to work to estimate the direct and indirect environmental benefits of the Eco-label as a whole. The potential benefits should also be systematically estimated for all new or revised product group criteria. The EUEB, Member States and Commission should inform public and private procurement officers on the opportunities for using Community Eco-label criteria or equivalent in their calls for tenders. (d) Synergies between Community Eco-label and EMAS The complementary and mutually supportive roles of the Community Eco-label and EMAS need to be analysed and upgraded to a real partnership in light of the revision of the two schemes. Close co-operation and a clear understanding of how they will work together is essential to assure the success of both schemes. As was stated in the previous working plan, a company that has EMAS or ISO 14001 is clearly one that is systematically managed from the environmental point of view and is continuously improving its environmental performance over and above minimum legal requirements. A product bearing the Community Eco-label is clearly one of the best from an environmental point of view. A company with EMAS would benefit from using the Community Eco-label criteria in its environmental policy as a clear and positive environmental objective for its products. Clear environmental performance targets can be drawn from the implementation of the Eco-label criteria. A company that has, or wants, the Eco-label for its products would benefit from using EMAS to manage and maintain its compliance with all the related criteria, while at the same time profiting from the expanded marketing opportunities. Under the Community Eco-label Scheme, various fee reductions e.g. for EMAS and ISO 14001 certified companies, SMEs and first movers have become possible. 3. Co-operation, co-ordination and linkages between the EU scheme and other Type I Eco-label schemes in the Member States As stated in the previous working plan, co-ordination and co-operation between the Community Eco-label and other Eco-labels in the Member States should progressively become more systematic and comprehensive. This could increase the economic efficiency of the scheme and would help to reduce potential distorting trade impacts. For this purpose, the permanent Co-operation and Co-ordination Management Group was set up, and has met about four times per year. In the light of the experience gained during the last three years in the Co-operation and Co-ordination Management Group, the objectives related to co-operation and co-ordination are still valid. The group has not achieved all of its theoretical potential yet. Main positive results are concentrated in two areas: a lot of information has been gathered on how competent bodies work, and as a consequence of this, actions have been taken to harmonise the procedures of the different competent bodies. This is an important step forward, as the credibility of the system requires that homogeneous procedures are applied by all competent bodies. However, co-operation and co-ordination between the Community Eco-label and other Eco-label schemes in the Member States clearly still has a long way to go as a high level of co-operation demands a high level of commitment from all parties. In order to improve this situation several actions have been taken within the framework of the previous working plan, such as actively contacting national Eco-label schemes to encourage them to further co-operate with the Community Eco-label. Initiatives taken by the Co-operation and Co-ordination Management Group include organising a meeting between the Community Eco-label and the chairs or representatives of the national Eco-label schemes, as well as exploring the similarities of stakeholder involvement and verification between the Community Eco-label and other national labels. Other actions consist of exploring the harmonisation of product group criteria, with encouraging results in some Member States, e.g. Austria. Important work in this area is still under way. As stated in the previous working plan, considerable resource savings will be achieved by a better co-ordination of product group development. Last but not least, enlargement, with 10 new Member States, has brought in some new national Eco-labels, which open up new opportunities for co-operation  as well as new challenges. Objective Exploit the synergies between the Community Eco-label and other Eco-labels in the Member States by progressively and systematically stepping up the co-operation, co-ordination and linkages between them, specifically with a view to the revision of the Eco-label scheme. Actions The co-operation and co-ordination management group should prepare and implement a strategy on how to encourage the national Type I Eco-labels to further co-operate and link with the Community Eco-label. (a) Co-ordination of product group development The Community Eco-label and the other labels should systematically exchange information on their existing product groups and on their programmes for product group development, and should where appropriate co-ordinate their efforts, pooling resources, expertise, and results. This would lead to mutual savings, clarification of the respective roles of the different schemes, and facilitate harmonisation (in cases where similar labels have similar objectives). All the bodies involved should work to develop their thinking on how the Community Eco-label and other labels can best interact in the long term in light of the upcoming revision of the Community Eco-label Regulation. During the previous working plan this has been done (for example with the Nordic Swan and the Stichting Milieukeur) but co-operation has not been systematic and more effort is necessary to reach a threshold level of harmonisation. The co-ordination efforts between the Community Eco-label and the national schemes will now focus in the areas of product group development prioritisation, convergence, awareness raising with respect to specific needs and conditions at a national level  all in relation to providing input for the revision of the Eco-label Regulation. In order to make the process of co-ordination clearer and more systematic, the position of the Member States on the strategy regarding the relevant national schemes should be made explicit at the beginning of the development or revision of the product group. In particular, when Community Eco-label criteria already exist for a product group and the Member State independently decides to develop new criteria for its national label, the reasoning behind the criteria development work and the specific national conditions that make it necessary should be discussed at the EUEB. Objective Progressively enhance co-ordination of product group development in the different labelling schemes in the EU, specifically in light of the revision of the Eco-label scheme. Actions The EUEB should encourage co-operation with the national labels in Member States in order to review and catalogue all product groups covered by Eco-labels in the EU and continue the work on establishing and updating a central register of these product groups and their criteria. This work should be used to consider how the revision of the Community Eco-label Regulation can contribute of the better co-ordination with national and international labels. The EUEB and the other labels in the Member States should progressively co-ordinate their work programmes and systematically exchange information. The EUEB should take into account relevant work being carried out with the Global Eco-labelling Network (GEN), again, in light of the revision of the Eco-label scheme. (b) Joint actions to promote the Community Eco-label Scheme and other Eco-labels in Member States, and their eco-labelled products, in order to raise consumer awareness and understanding of the common and complementary roles of the schemes As stated in the previous working plan, information should be given to the different stakeholders explaining the environmental value of the different Eco-labels in Europe, presenting the different schemes not as competitive, but rather as complementary. This requires a lot of joint discussion between the Community Eco-label and the national labels to arrive at a common understanding and presentation of the schemes and of their common and complementary aims and roles. Joint promotional campaigns for common product groups, a joint web-site/database, mutual recognition mechanisms and specially adapted fees for producers applying for both schemes should be further explored. Objective Study examples of where the Community Eco-label and other Eco-labels in the Member States are strongly complementary, and investigate possible joint actions. Actions The Co-operation and Co-ordination Management Group, the Commission, the Member States and the other labels in the Member States should jointly develop a list of common roles and aims of national labels and the Community Eco-label. The EUEB and the other labels in Member States should explore the possibilities of developing a joint green store of eco-labelled products on the internet (and/or related actions). If favourable, a timetable and budget for its realisation should be proposed. The Commission, in consultation with the EUEB has adapted the Community Eco-label fee structure to offer an appropriate discount to applicants who want both the Community Eco-label and one or more of the other labels in the Member States (8) . The other labels in the Member States should be encouraged to do the same. 4. Joint actions on promotion A voluntary scheme can only be successful and have a significant impact on the market if it provides an economic incentive for potential applicants and it is supported by a significant amount of marketing and promotion activities. Article 10 of the revised Regulation (EC) No 1980/2000 calls upon Member States and the Commission, in co-operation with the members of the EUEB, to promote the use of the Community Eco-label by awareness-raising actions and information campaigns for consumers, producers, traders, retailers and the general public. The involvement of different stakeholders and in particular of those who can act as multipliers (such as the retail sector, and consumer and environmental NGOs), is of crucial importance. The EUEB should continue to organise regular meetings of the Marketing Management Group at least twice a year, devoted essentially to marketing, promotion and strategic development. A joint use of the existing resources could allow the preparation of more ambitious campaigns devoted to consumers, such as the Flower Week in October 2004. Objective The EUEB, the Commission and the Member States should, to an appropriate degree, co-ordinate their marketing efforts and develop and implement joint actions. Actions The marketing management group should meet at least twice a year to discuss marketing and promotion with respect to the strategic development of the Scheme. As stated in the previous working plan, the EUEB, the Commission and the Member States should jointly identify the different key target groups and define and implement a strategy for each. (a) Joint promotion activities to improve stakeholder awareness The main objective is to continuously inform manufacturers, consumers and multipliers (retailers and NGOs), indeed all stakeholders, about the Community Eco-label and its developments. Printed material (brochures and newsletters, articles) and the website are some of the appropriate means. In parallel, feedback from stakeholders should be systematically sought and taken into account. A complete range of brochures has been developed by the Commission and different competent bodies and is systematically made available to relevant stakeholders as well as being regularly updated and improved. During the last three years efforts have been made to make better use of the limited resources in developing brochures, newsletters and information material and to diffuse them more systematically to key target groups. Similarly the Community Eco-label website (http://europa.eu.int/ecolabel) has been a successful source of all relevant information and has been regularly updated. The number of hits has been constantly rising, and is currently at about 75 000 per month. To reinforce its credibility and transparency, regular input has been encouraged from all stakeholders, including industry, consumers and environmental NGOs. It is important to continue this working line and to further develop the website to its full potential. Apart from providing the appropriate information tools, it is also important to consider events, such as exhibitions and fairs, at which to present the Community Eco-label to a broader public. So far no systematic analysis was done to investigate which exhibitions or fairs are most suitable to promote the Scheme, although this has been done on an ad hoc basis, mainly during the targeted marketing actions. Another important aspect that has been explored is the possibility of using eco-labelled products at mega-events such as world championships, the Olympic Games or festivals, etc. Results have been very positive, as for example during the Athens Olympic Games 2004 and the Winter Olympic Games 2006 in Turin. The objectives and implementing measures stated in the previous working plan remain valid for the revised working plan. Objective Continuously inform all stakeholders about the Community Eco-label and its developments. In parallel, feed-back from stakeholders should be systematically sought and taken into account. Actions The EUEB and Member States should work closely with the Commission to:  update and improve the Eco-label website,  continue to develop and distribute brochures and other awareness raising printed materials,  provide stakeholders with information that clarifies the procedures, time and costs related to applying for the Eco-label, and  draw up a list of events where the Eco-label should be promoted. The EUEB should investigate complimentary information tools (databases, guidelines etc.) to be provided to applicants. The Competent Bodies together with the Helpdesk shall collect information from each licence holder on where their products are sold. (b) Joint promotion activities to improve public and private purchaser awareness Information to purchasers is available on both the legal framework (how a purchaser can incorporate the Eco-label criteria in his calls for tenders) and on the performance-based environmental requirements as described in the Eco-label criteria documents for the different product groups. The role of the Eco-label website is important in this respect. Appropriate material facilitating the use of the Community Eco-label criteria in public purchasing should be developed, for example simplified check-lists for all product groups. Joint meetings between the EUEB and public purchasers should be organised, and national and/or regional campaigns should also be considered. Objective In the short-term, public procurement officers should be informed of the possibilities of using the Eco-label criteria or equivalent in their calls for tenders. Actions The EUEB, Commission and Member States should, in co-operation with responsible officers dealing with Green Public Procurement in public administrations, develop a joint strategy and a series of joint actions to promote the use of the Community Eco-label criteria or equivalent in public and private procurement. The EUEB, Commission and Member States should ensure the widest possible diffusion of the Handbook to public purchasers and should develop relevant material. They should also organise training and information sessions and other relevant actions in co-operation with EMAS. Relevant information should be placed on the Eco-label website. (c) Joint promotion and support to SMEs and distributors During the last three years, the participation of the SMEs in the general meetings, but also in the working groups developing the criteria for the different product groups has been one of the key priorities of the Community Eco-label. SMEs do not always have the appropriate means or information to appreciate the opportunities offered by the Eco-label and to prepare a successful application. They should be assisted by networks involving other applicants, interest groups, competent bodies and other relevant organisations such as business federations or regional authorities. Retailers, as the gate-keepers between manufacturers and consumers, also have a key role to play. They could, for example, use the Eco-label to enhance the quality image of their own-brand products, as well as seeking to offer other eco-labelled products to their customers. Developing strategic partnerships with retailers should therefore be a priority. Actions The EUEB should develop a strategy and actions for setting up Eco-label support networks for the SMEs. The Competent Bodies of the EUEB should develop strategic partnerships with retailers. 5. Planned financing of the scheme Because of the involvement of many organisations, including public administrations (the Commission budget, for example, is annual), it has been difficult to establish precise budgets during the last three years. The requirements of the Community Eco-label Scheme have two main components: the resources for product group development and those for marketing and promotion. The estimated resources devoted to the Scheme in 2003 (Commission plus Member States), were about EUR 3,2 million (not including salaries). The financial funding from fees was about EUR 370 000, which represents about 11,5 %. This means that the self-financing capacity of the Scheme is slightly above 10 %, which is far from the long term aim of self-financing. The resources devoted to the Scheme have been adequate for the development and revision of the product groups during the last three years. They have been used in a very effective way. The increasing number of product groups and the consequent increase in the relevant marketing will logically lead to an increase in the Schemes budget needs. The Schemes budget therefore needs to be analysed in connection with the overall strategy of the development of product group criteria. Objective The long-term objective should be to achieve the self-financing of the Scheme and feasible short-term objectives should be set up and monitored in order to achieve it. Actions Before the end of the validity of this working plan, an analysis shall be carried out by the EUEB, in order to set up a coherent and realistic strategy aiming at the possibility of self-financing of the Scheme. This strategy should include a methodology for common measurement of spending and revenue from the Eco-label scheme by each Member State and on the associated reporting of financing. (1) COM 2000/7: http://europa.eu.int/growthandjobs/key/index_en.htm. (2) COM(2001) 264 final: http://europa.eu.int/eur-lex/en/com/cnc/2001/com2001_0264en01.pdf. (3) COM(2003) 302 final: http://europa.eu.int/eur-lex/en/com/cnc/2003/com2003_0302en01.pdf. (4) OJ L 134, 30.4.2004, p. 1 and 114. (5) Note: The Commission acts as the secretariat for the EUEB and participates in all its activities. (6) AEAT in Confidence, Prioritisation of New Ecolabel Product Groups, A Report for the European Commission, DG Environment, May 2004. http://europa.eu.int/comm/environment/ecolabel/product/pg_prioritisation_en.htm. (7) Commission's report on the economic effects of public procurement A report on the functioning of public procurement markets in the EU: benefits from the application of EU directives and challenges for the future, 3.2.2004. http://europa.eu.int/comm/internal_market/publicprocurement/docs/public-proc-market-final-report_en.pdf. (8) Commission Decision 2000/728/EC of 10 November 2000 establishing the application and annual fees of the Community Eco-label (OJ L 293, 22.11.2000, p. 18). Commission Decision 2003/393/EC of 22 May 2003 amending Decision 2000/728/EC establishing the application and annual fees of the Community Eco-label (OJ L 135, 3.6.2003, p. 31). Appendix 1 Non-exhaustive list of priority product groups (1) Possible new product groups: Passenger transportation services Toys and games Heating system (room) Retail services Shopping bags Toiletries Rubbish bags Adhesives Water heating system Building components including insulation Tyres Small household electrical equipment Sanitary products Car wash services Leather products including gloves Dry cleaning services Building services Copiers Socially responsible investment funds Mechanical repair services Tableware Delivery services Air Conditioning (1) It should be stressed that this is non-exhaustive, as laid down in Article 5 of Regulation (EC) No 1980/2000. At any time, the Commission may give a mandate to the EUEB to develop and periodically review the ecological criteria, as well as the assessment and verification requirements, for a product group that is not listed in Appendix 1. The list may (shall) also be updated during the period of validity of this revised working plan (in accordance with the procedure laid down in Article 17 of Regulation (EC) No 1980/2000), and new product groups may be added.